internal_revenue_service number release date index number - - ---------------------------- ------------------------ --------------------------- ------------------------- department of the treasury washington dc person to contact -------------------------- - ------------- telephone number --------------------- refer reply to cc psi - plr-143500-03 date oct legend taxpayer subsidiary a generator subsidiary b company a state a station date date date a -------------------------- ------------------------------ ------------- ------------------------- -------------------------- --------------------------------- ------------------------------- -------------------- --------------------------- -------------------------- ------------------------------------- ---------------------------------------------- ------------------ -------------------------------------------------------------------- ---------------------------------- - ------------- -------------- ---------------------- ----------- plr-143500-03 b c -------------- ---- this letter responds to a letter submitted on behalf of taxpayer dated dear ------------ date concerning whether the transfer of interconnection facilities to subsidiary a is a nonshareholder contribution_to_capital excludable from subsidiary a’s income under sec_118 of the internal_revenue_code taxpayer and generator represent that the relevant facts are as follows facts generator provides electricity and energy services to wholesale and retail subsidiary b operates station which was completed on date subsidiary b taxpayer is an energy company that is the parent of a number of subsidiaries subsidiary a is one such subsidiary subsidiary a provides natural_gas to approximately a customers and electricity to approximately b customers in southern state a markets subsidiary b is an indirect wholly-owned subsidiary of generator made arrangements to interconnect station with subsidiary a’s transmission grid the output from station is committed under a tolling agreement until date under this agreement company a will take title to the power produced by subsidiary b at a designated electric delivery point which is before the power enters subsidiary a’s transmission grid the term of which is c years or such longer period as mutually agreed upon by the parties the agreement may be terminated at any time by mutual consent either party may terminate the agreement upon the permanent closure of station default under the interconnection agreement or failure of subsidiary b to commence operations of station within five years of the effective date of the interconnection agreement upon termination subsidiary b would be required to physically disconnect station from subsidiary a’s grid interconnection facilities subsidiary b was required to pay all expenses associated with the construction upon completion of the interconnection facilities subsidiary a took title to them construction began on date and was completed on date subsidiary a and subsidiary b have entered into an interconnection agreement subsidiary a and subsidiary b shared responsibility for constructing the plr-143500-03 taxpayer and generator state that subsidiary a and subsidiary b make the following additional representations subsidiary a will exclude the contributions from its rate base and will not otherwise seek to recover the costs of the interconnection facilities from ratepayers subsidiary a will not claim a tax basis in the interconnection facilities and subsidiary b will capitalize the cost of the contributions as an intangible asset recovered using the straight-line method over a useful_life of years ruling requested taxpayer and generator request the service to rule that the transfer by subsidiary b to subsidiary a of the interconnection facilities is not a contribution_in_aid_of_construction ciac under sec_118 and is excludable from subsidiary a’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross sec_1_118-1 of the income_tax regulations provides in part that sec_118 also income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess plr-143500-03 notice_88_129 provides in part that with respect to transfers made by a notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 the amendment of sec_118 by the act was intended to require utilities to 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac a utility will be treated as a qualifying_facility transfer if in light of all information available to the utility at the time of transfer it is reasonably projected that during the first ten taxable years of the utility beginning with the year in which the transferred property is placed_in_service no more than five percent of the projected total power flows over the intertie will flow to the qualifying_facility further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility in the case of a dual-use intertie notice_88_129 provides that the contribution to notice_88_129 also provides in part that a utility that constructs an intertie in plr-143500-03 in the instant case the transfer of the interconnection facilities is subject_to the notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons station is a stand-alone generator as contemplated under notice_2001_82 subsidiary a and subsidiary b have entered into a long-term interconnection agreement the interconnection facilities will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the interconnection facilities paid_by subsidiary b will not be included in subsidiary a’s rate base subsidiary a will not take a tax basis in the interconnection facilities based on all available information during the ten taxable years beginning with the year in which station is placed_in_service no more than percent of the total power flows over the interconnection facilities will flow to subsidiary b ownership of the electricity wheeled will not be with subsidiary b prior to its transmission on subsidiary a’s transmission grid and the cost of the interconnection facilities will be capitalized by subsidiary b as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the interconnection facilities by subsidiary b to subsidiary a meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 under sec_118 this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect next we must decide whether the transfer qualifies as a contribution_to_capital the legislative_history of sec_118 provides in part as follows plr-143500-03 benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and the court in chicago burlington quincy railroad co also stated that there plr-143500-03 the transfer of the interconnection facilities by subsidiary b to subsidiary a its value assured in that respect chicago burlington quincy railroad co u s pincite possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the interconnection facilities will become a permanent part of subsidiary a’s working_capital structure second the transfer is not compensation_for services provided for subsidiary b by subsidiary a third the transfer is a bargained-for exchange fourth the transfer will foreseeably result in a benefit to subsidiary a commensurate with its value because the interconnection facilities will become a part of subsidiary a’s transmission system fifth the interconnection facilities will be used by subsidiary a in its trade_or_business for producing gross_income therefore subsidiary a’s receipt from subsidiary b of the interconnection facilities will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the interconnection facilities by subsidiary b to subsidiary a will not be a ciac under sec_118 and will be excludable from the gross_income of subsidiary a as a nonshareholder contribution_to_capital under sec_118 concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to the following whether the parties’ representation that less than percent of the total projected power flows over the interconnection facilities from subsidiary a to station is a reasonable projection for purposes of the five-percent test in notice_88_129 or whether the agreement between subsidiary b and company a is a sales contract or a service agreement of the code provides that it may not be used or cited as precedent enclosure copy walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically set forth above no opinion is expressed or implied s walter h woo sincerely plr-143500-03 plr-143500-03 --------------------------------- ------------------------------------------------------------------------------------ cc --------------------------------------------------------------------------------------------------------------------- ---------------------------------------- ----------------------------- ----------------------------------- ----------------------------------------------------- ----------------------------------
